Citation Nr: 0533472	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  01-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a left knee disability, as secondary 
to service-connected residuals of a right patellar fracture 
with traumatic arthritis and a total knee replacement, has 
been received.

2.  Entitlement to service connection for diabetes mellitus 
(DM).

3.  Entitlement to service connection for pancreatitis.

4.  Entitlement to service connection for impaired vision.

5.  Entitlement to service connection for a bilateral foot 
disability, to include arthritis.

6.  Entitlement to a rating in excess of 60 percent for 
residuals of a right patellar fracture with traumatic 
arthritis and a total knee replacement.

7.  Entitlement to an initial rating in excess of 10 percent 
for spondylosis of the thoracolumbar spine.

  
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1953 to 
September 1955.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from April and August 1997 rating actions 
that denied a rating in excess of 30 percent for residuals of 
a right patellar fracture with traumatic arthritis and a 
total knee replacement.  A Notice of Disagreement (NOD) was 
received in September 1997, and a Statement of the Case (SOC) 
was issued later that month.  A Substantive Appeal was 
received in October 1997.

In March 1998, the veteran testified during a hearing RO 
personnel; a transcript of the hearing is of record.  A 
Supplemental SOC (SSOC) was issued in July 1998, reflecting 
the RO's grant of an increased rating for residuals of a 
right patellar fracture with traumatic arthritis and a total 
knee replacement from 30 to 60 percent, from January 3, 1996 
(the date of the claim for increase); the matter of a rating 
in excess of 60 percent remains for appellate consideration.

This appeal also arises from a December 2000 rating action 
that denied service connection for a left knee disability, 
claimed as secondary to service-connected residuals of a 
right patellar fracture with traumatic arthritis and a total 
knee replacement; denied service connection for pancreatitis, 
DM, impaired vision, and a bilateral foot disability; and 
granted service connection for spondylosis of the 
thoracolumbar spine, assigned an initial 10 percent rating 
therefor from December 15, 1999.  A NOD with the denials of 
service connection and the initial 10 percent rating assigned 
was received in January 2001.  Because the claim for an 
initial rating in excess of 10 percent involves a request for 
a higher rating following the initial grant of service 
connection, the Board has characterized the claim in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from those 
for increased ratings for already service-connected 
disability).  A SOC was issued in February 2001, a 
Substantive Appeal was received in November 2001, and a SSOC 
was issued in January 2002.

In August 2003, the Board remanded the matters on appeal to 
the RO for further development of the evidence and for due 
process development.  After accomplishing the requested 
action, the RO continued the denial of each claim (as 
reflected in the September 2004 SSOC), and returned these 
matters to the Board for further appellate consideration.  

The Board's decision on the claims for service connection for 
pancreatitis, for DM, for impaired vision, and for a 
bilateral foot disability is set forth below.  The petition 
to reopen the claim for service connection for a left knee 
disability, as secondary to service-connected residuals of a 
right patellar fracture with traumatic arthritis and a total 
knee replacement, the claim for rating in excess of 60 
percent for residuals of a right patellar fracture with 
traumatic arthritis and a total knee replacement, and the 
claim for an initial rating in excess of 10 percent for 
spondylosis of the thoracolumbar spine are addressed in the 
remand following the order; these matters are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for 
pancreatitis, DM, impaired vision, and a bilateral foot 
disability has been accomplished.  

2.  The record is devoid of competent medical evidence that 
the veteran currently has a disability of the pancreas that 
is medically related to service.

3.  DM was first manifested many years post service, and 
there is no medical evidence or opinion establishing a nexus 
between such disability and military service.

4.  Vision impairment, variously diagnosed, was first 
manifested many years post service, and there is no medical 
evidence or opinion establishing a disability manifested by 
vision impairment that is related to military service.

5.  A bilateral foot disability, to include arthritis, was 
first manifested many years post service, and there is no 
medical evidence or opinion establishing a nexus between such 
disability and military service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for pancreatitis are 
not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).

2.  The criteria for service connection for DM are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).

3.  The criteria for service connection for impaired vision, 
variously diagnosed, are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R.           §§ 3.102, 3.159, 
3.303 (2005).

4.  The criteria for service connection for a bilateral foot 
disability, to include arthritis, are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.          § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for service connection for service 
connection for pancreatitis, for DM, for impaired vision, and 
for a bilateral foot disability has been accomplished.  

Through the October and December 1999 and May 2000 RO 
letters, the December 2000 rating action, the February 2001 
SOC, the January 2002 SSOC, the April 2003 and April 2004 RO 
letters, the September 2004 SSOC, and the December 2004 RO 
letter, the veteran and his representative were variously 
notified of the legal criteria governing his claims, the 
evidence that had been considered in connection with his 
appeal, and the basis for the denial of his claims.  After 
each, they were afforded an opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  

Additionally, the SOC, SSOC, and the April 2004 RO letter 
variously informed the veteran of what the evidence had to 
show to establish entitlement to the benefits he sought; what 
information or evidence VA still needed from him; what 
evidence VA had retrieved and considered in his claims; what 
evidence he had to furnish; what he had to do to obtain 
assistance from VA in connection with his appeal; and that VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information about such records so that it could request them 
from the person or agency that had them.  In addition, the 
April 2004 RO letter and the September 2004 SSOC specifically 
informed the appellant of the VCAA's requirements, and 
notified him that he could help with his claims by informing 
VA of any additional information or evidence that he wanted 
it to try to obtain for him, where to send additional 
evidence or information concerning his appeal, and where he 
could request assistance if needed.  The April 2004 RO letter 
specifically notified the veteran to furnish any evidence in 
his possession that pertained to his claims.  Accordingly, 
the Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence will be retrieved 
by VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim(s); (2) the evidence, if any, 
to be obtained by VA;      (3) the evidence, if any, to be 
provided by a claimant; and (4) a request by VA that the 
claimant provide any evidence in his possession that pertains 
to the claim(s).  As indicated above, all content of notice 
requirements have been met with respect to the matters herein 
decided.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  In this regard, 
the Court has also held that an error in the adjudicative 
process is not prejudicial unless it "affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

In the matters now before the Board, documents strictly 
meeting the VCAA's notice requirements were not provided 
prior to the December 2000 rating action on appeal.  However, 
the Board finds that any lack of full, pre-adjudication 
notice in this appeal does not prejudice the veteran in any 
way.  As indicated above, the numerous RO letters, the rating 
action, SOC, and SSOCs issued between 1999 and 2004 have 
repeatedly explained to the veteran what was needed to 
substantiate his claims.  As a result of RO development and 
the Board remand, extensive medical records, identified 
below, have been associated with the claims file and 
considered in adjudicating the claims for service connection.  
The RO most recently readjudicated the veteran's claims in 
September 2004 on the basis of all the evidence of record, as 
reflected in the SSOC.

Additionally, the Board finds that, as regards the claims 
herein decided, all necessary development has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims, to include 
obtaining service medical records and extensive post-service 
VA and private clinical and examination records from 1980 to 
2003.  All documents have been associated with the claims 
file and considered in adjudicating these claims.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence that has not been obtained.  In 
October 2004, the veteran notified the RO that he had stated 
his case completely and had nothing further to add; he 
requested that his appeal be sent to the Board immediately.       

Hence, the Board finds that any failure on the part of VA in 
not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claims currently 
under consideration, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Background

The service medical records are completely negative for 
complaints, findings, or diagnoses of any pancreatic, 
diabetic, vision, or bilateral foot disability.  The eyes, 
vision, endocrine system, and feet were normal on September 
1955 separation examination, and a urinalysis was negative.

Post-service January and March 1980 reports of C. Harris, 
Jr., M.D., and VA outpatient, examination, and hospital 
records from January 1989 to June 1991 are negative for 
complaints, findings, or diagnoses of any pancreatic, 
diabetic, vision, or bilateral foot disability.  On November 
1990 VA general medical examination, the veteran's vision was 
20/20 bilaterally, the endocrine system was within normal 
limits, and there were no findings of any diabetic or foot 
pathology.

On examination at the Providence Hospital in April 1993, W. 
Park, M.D., noted the veteran's medical history of having 
been told that he had DM and pancreatitis.  Dr. Park noted 
that the veteran apparently had had chronic pancreatitis, as 
he was taking prescribed medication for it.  No physician 
provided a medical opinion linking the DM or pancreatitis to 
military service.

Examination during hospitalization at the Providence Hospital 
in May 1993 showed that the veteran had non-insulin dependent 
DM, and that he wore eyeglasses for unspecified vision 
impairment.  There was no medical opinion linking the DM or 
vision impairment to military service.

In February 1995, the veteran underwent surgery for severe 
hammertoe deformity of the toes of both feet at the 
Providence Hospital.  There was no medical opinion linking 
the bilateral foot disability to military service.

In May 1996, the veteran was seen in the VA outpatient clinic 
for complaints of bilateral eye burning when reading.  He was 
seen for regular follow-up evaluations in October 1996 and 
January and April 1997.  Ophthalmologic clinical records in 
August 2000 assessed the veteran to be a glaucoma suspect; a 
history of refractive error of the eyes was also noted.  
There was no medical opinion linking any vision impairment to 
military service.

VA outpatient records from 1996 to 2000 show regular follow-
up treatment of the veteran for non-insulin dependent DM 
until May 1997, when insulin-dependent DM was first noted.  
In August, October, and December 2000, the veteran received 
insulin-dependent DM foot care, including diabetic shoes.  
There was no medical opinion linking the DM to military 
service.  

October 2000 VA examination noted a 6- to 7-year history of 
DM and that the veteran was losing sensation in his feet, 
causing a stumbling gait, for which bilateral ankle braces 
were recommended.  He was noted to be taking insulin for his 
DM.  On examination, the veteran ambulated with a broad-
based, slightly unsteady gait due to diabetic peripheral 
neuropathy.  Examination of the feet showed flexion 
deformities of several toes bilaterally.  Foot X-rays 
revealed calcaneal spurs.  The diagnoses included DM with 
peripheral neuropathy.  There was no medical opinion linking 
the DM to military service.

A January 2001 comprehensive VA general medical clinical 
assessment was negative for findings or diagnoses of 
pancreatitis.

On August 2001 VA examination, the veteran's insulin-
dependent DM was noted to be decreasing his vision.  There 
was no medical opinion linking the DM or vision impairment to 
military service.

On June 2002 VA general medical examination, the veteran gave 
a 7-year history of DM and that he began to take insulin 2 
years ago.  He complained of pain and numbness in the feet.  
On current examination, the veteran had a slow, limping gait.  
He wore eyeglasses.  The endocrine system was within normal 
limits.  Neurological examination showed numbness in both 
lower extremities.  The diagnoses included type-II DM and 
peripheral neuropathy of both lower extremities.  There was 
no medical opinion linking the DM or any vision impairment to 
military service.

On December 2002 VA general medical examination, the veteran 
complained of bilateral ankle pain, for which he wore braces.  
He gave a 10-year history of DM and paresthesias in both 
feet.  Current endocrine examination showed DM; there were no 
pathological findings pertaining to the pancreas.  There was 
decreased sensation in both feet, and deep tendon reflexes in 
the lower extremities were 0/4.  X-rays of both ankles 
revealed calcaneal spurs.  The impressions included bilateral 
ankle arthritis, bilateral calcaneal spurs, and DM with a 
history of peripheral neuropathy.  There was no medical 
opinion linking the ankle arthritis or calcaneal spurs or DM 
to military service.

September 2003 Providence Hospital records document the 
veteran's surgery for his service-connected right knee 
disability, and contain no findings pertaining to the issues 
of service connection for pancreatitis, DM, impaired vision, 
or a bilateral foot disability. 

III.  Analysis 

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires 
a finding of current disability that is related to an injury 
or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Where a veteran served comtinuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis, DM, or an endocrinopathy 
becomes manifest to a degree of 10 percent within 1 year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.    

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Refractive error of the eye as such is not a disease or 
injury within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).

A.  Service Connection for Pancreatitis

With respect to the issue of service connection for 
pancreatitis, the service medical records are completely 
negative for complaints or findings of any such disorder, and 
the endocrine system was normal on September 1955 separation 
examination.  Extensive post-service private and VA medical 
records from 1980 to the early 1990's are similarly negative 
for pancreatitis, and the endocrine system was within normal 
limits on November 1990 VA examination.  Although, in April 
1993, Dr. Park concluded that the veteran apparently had had 
chronic pancreatitis at some unspecified time due to the fact 
that he was taking prescribed medication for it, there was no 
medical opinion linking any such pancreatitis to his military 
service.  For the purpose of consideration of entitlement to 
presumptive service connection, the Board notes that this 
first 1993 notation of pancreatitis in the record occurred 
over 37 years post service, well beyond the veteran's first 
post-service year.  

Moreover, extensive subsequent private and VA medical records 
from 1993 to 2003 contain no further references to, or 
current findings of pancreatitis.  In this regard, the Board 
notes that a January 2001 comprehensive VA general medical 
clinical assessment was negative for findings or diagnoses of 
pancreatitis, the endocrine system was within normal limits 
on June 2002 VA examination, and there were no pathological 
findings pertaining to the pancreas on December 2002 VA 
endocrine examination.  

As such, there does not appear to a current disability of the 
pancreas-at any time pertinent to the claim on appeal-upon 
which to predicate a grant of service connection.  As 
indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of the claimed disability, there can be 
no valid claim for service connection.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). 

Even if, based on the 1993 finding, the Board were to find a 
current disability, the claim would still have to denied in 
the absence of any medical evidence whatsoever that any such 
disability is medically related to service.  The Board finds 
it significant that, despite being given a number of 
opportunities to identify or present evidence in support of 
the current claim for service connection for pancreatitis, 
neither the veteran nor his representative has presented or 
alluded to the existence of any competent evidence to support 
the claim.

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  While the veteran 
certainly is competent to assert that he has pancreatitis, 
and he may well believe that he currently has such disability 
as a result of his military service, as a layman without the 
appropriate medical training and expertise, he simply is not 
competent to provide probative (persuasive) evidence on such 
a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).

Hence, the claim for service connection for pancreatitis must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any competent evidence 
to support the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Service Connection for DM, Impaired Vision, and a 
Bilateral Foot Disability

With respect to the issues of service connection for DM, 
impaired vision, and a bilateral foot disability, none of 
these conditions were noted in service.  The eyes, vision, 
and feet were normal on September 1955 separation 
examination, and  a urinalysis was negative.  

The Board also notes that competent medical evidence does not 
establish a nexus between any currently-diagnosed DM, 
impaired vision, or bilateral foot disability and the 
veteran's military service.  The first objective evidence of 
DM and unspecified vision impairment was in 1993, over 37 
years post service.  The first objective evidence of a 
bilateral foot disability was the bilateral foot hammertoe 
deformity for which the veteran underwent surgery in 1995, 
over 39 years post service.  The first objective evidence of 
suspected glaucoma and a medical history of refractive error 
of the eyes was in 2000, nearly 45 years post service.  The 
first objective evidence of bilateral ankle arthritis was in 
2002, over  47 years post service.  For the purpose of 
consideration of entitlement to presumptive service 
connection, the Board notes that these first notations of DM 
and ankle arthritis in the record occurred well beyond the 
veteran's first post-service year. 

There are no medical records that contain a competent medical 
opinion relating any such disabilities to the veteran's 
military service.  To the contrary, October 2000 and June and 
December 2002 VA examiners linked the veteran's decreased 
sensation in the feet, which cause a stumbling gait, to 
diabetic peripheral neuropathy.  On August 2001 VA 
examination, the veteran's insulin-dependent DM was noted to 
be decreasing his vision.

Regarding the notations in the medical records that the 
veteran wore eyeglasses, and the August 2000 VA 
ophthalmologic notation of a history of refractive error of 
the eyes, the Board observes that service connection for 
refractive error of the eye may not be granted, inasmuch as 
it is not a disease or injury within the meaning of 
applicable legislation providing compensation benefits.

The record contains no other medical evidence linking any 
current DM, disability manifested by impaired vision (to 
include any glaucoma), and bilateral foot disability to 
military service, and neither the veteran nor his 
representative has alluded to the existence of any such 
evidence.  

The Board has considered the veteran's assertions in 
connection with the claims under consideration.  As noted 
above, however, each of these claims turns on a medical 
matter, and, as a layman without the appropriate medical 
training and expertise, the veteran simply is not competent 
to render a probative opinion on a such a matter.  See 
Bostain, 11 Vet. App. at 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"). 

Under these circumstances, the Board finds that the claims 
for service connection for DM, for impaired vision, and for a 
bilateral foot disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the competent 
evidence simply does not support any of the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 (1990).


ORDER

Service connection for pancreatitis is denied.

Service connection for DM is denied.

Service connection for impaired vision is denied.

Service connection for a bilateral foot disability, to 
include arthritis, is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the remaining claims on appeal has not been 
accomplished.  

The regulations implementing the VCAA include a revision of 
the provisions of 38 C.F.R. § 3.156 (2005), which is 
applicable to claims filed on and after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Because 
petitions to reopen the claim for secondary service 
connection for a left knee disability, on appeal, were filed 
in March 1998 and December 1999, the RO should have applied 
the former version of 38 C.F.R. § 3.156(a) effective for 
claims filed prior to August 29, 2001.  However, in the 
September 2004 SOC, the RO erroneously cited the revised 
version of 38 C.F.R. § 3.156(a) effective on and after August 
29, 2001 in finding that new and material evidence had not 
been received to reopen the claim. Hence, the veteran has had 
no notice of the actual criteria that governs his claim, or 
an opportunity to respond to that criteria..  To avoid any 
prejudice to the veteran, the Board finds that the RO should 
consider, and give notice, of the correct version of 
38 C.F.R. § 3.156 in the first instance.

Further, the Board finds that specific development of the 
claims for higher ratings is warranted.  The record reflects 
the veteran's continuing treatment for the disabilities at 
issue at VA Medical Centers (Vamps) in Jackson and Biloxi, 
Mississippi. The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding clinical 
treatment records for right and left knee and low back 
disabilities from the above-cited Vamps, from December 2001 
to the present time,  following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.  

Appellate review also discloses that the veteran receives 
Social Security Administration (SSA) disability benefits.  
While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims (particularly, claims 
for higher rating).  See Collier v. Derwinski, 1 Vet. App. 
412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, when the VA is put on notice of the existence of SSA 
records, as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; also, Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds 
that the RO should obtain and associate with the claims file 
a copies of SSA decision(s) pertaining to his award of 
disability benefits, as well as copies of all medical records 
underlying such determination(s), following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities. 

The action identified above is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Jackson 
and Biloxi VAMCs copies of all records of 
clinical treatment for and/or evaluation 
of the veteran's knees and low back, from 
December 2001 to the present time.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

2.  The RO should obtain from the SSA 
copies of decision(s) pertaining to the 
veteran's award of disability benefits, 
together with all medical records 
underlying such determination(s).  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority (to include, with 
respect to the petition to reopen, the 
correct, former version of 38 C.F.R. 
§ 3.156(a) applicable to claims filed 
prior to August 29, 2001).    

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of the former version 
of 38 C.F.R. § 3.156(a) applicable to 
claims to reopen filed prior to August 
29, 2001, as well as clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 




Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


